DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims refer to setting ‘what number of image to be selected, among a plurality of captured images.’  The use of the term number would seem to imply selection of a number of images, but this is already claimed in another portion of the claim as ‘added number of images’.  Therefore the intended meaning is unclear.  It will be assumed that applicant intended to claim setting which specific images are selected for adding. 
Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 & 14 state that images are ‘obtained by differentiating irradiation trajectories of the charged particle beams.’  It is unclear what this means, as images are obtained by the detector in the same manner regardless of the trajectory.  The only part of the specification that uses the term differentiate is paragraph 68, which states:
According to the second embodiment, in the acquisition condition setting screen, a scanning method can be selected, and for example, bidirectional scanning can be selected as the scanning method. In other words, in the second embodiment, an added image can be generated by adding an image obtained by differentiating irradiation trajectories of the electron beams.
Based on this passage, it will be assumed that applicant is intending to claim that the images are obtained during bidirectional, or more generally multi-directional, scanning.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0056014 (Yamamoto et al.).
Regarding claim 1, Yamamoto et al. discloses a charged particle beam system comprising: a charged particle beam irradiating unit that irradiates a sample with charged particle beams (fig. 1, element 1); a detector that detects a signal from the sample (fig. 1, elements 9 & 10); and a computer system that measures an overlay shift amount between a first layer of the sample and a second layer lower than the first layer based on output of the detector (fig. 1, element 19), wherein the computer system is configured to generate first images with respect to the first layer and second images with respect to the second layer based on the output of the detector (fig. 4A, step 37), generate a first added image by adding the first images by a first added number of images and generate a second added image by adding the second images by a second added number of images greater than the first added number of images (fig. 4C, steps 38e & 38g), and measure an overlay shift amount between the first layer and the second layer based on the first added image and the second added image (fig. 4C, step 38j).
Regarding claim 2, Yamamoto et al. discloses the charged particle beam system according to claim 1, wherein the computer system is configured to perform a matching process between a first template image and the first added image (‘Further, an image is cut out from the added image 136 for upper-layer pattern at a position corresponding to the cut out image 152 to create an image 153 having the same portion as that of the template 69.’ P 78), perform a matching process between a second template image and the second added image (‘First, a position 151 in the added image 146 for lower-layer pattern that coincides with the template 70 is calculated’ P 78), and measure an overlay shift amount between the first layer and the second layer according to results of the matching processes (‘The superposition misalignment amount is calculated, according to the following expressions, from the pixel-based center position 154 (Mx, My) of the upper-layer pattern, pixel-based center position 156 (Nx, Ny) of the lower-layer pattern, and the pixel size S.’ P 79).
Regarding claim 3, Yamamoto et al. discloses the charged particle beam system according to claim 1, wherein the computer system generates the first images based on information of secondary electrons generated by irradiating the sample with the charged particle beams and generates the second images based on information of backscattered electrons generated by irradiating the sample with the charged particle beams (‘For example, for the upper-layer pattern, a signal from a secondary electron detector (SE detector) by which an edge portion is clearly imaged is used, while for the lower-layer pattern, a signal from a reflected electron detector (BSE detector) by which material contrast is easily obtained is used.’ P 50).
Regarding claim 4, Yamamoto et al. discloses the charged particle beam system according to claim 1, wherein the computer system is configured to set the first added number of images and the second added number of images (‘the number of repeated patterns to be added is calculated as follows. (number of additions) = (number of pitches in X-direction)×(number of pitches in Y-direction)×(target pattern in pitch).’ P 67).
Regarding claim 9, Yamamoto et al. discloses an overlay shift amount measurement method of measuring an overlay shift amount between different layers of a sample based on a signal detected by a detector by irradiating the sample with charged particle beams, the method comprising: a step of generating first images with respect to a first layer of the sample and second images with respect to a second layer lower than the first layer based on output of the detector (fig. 4A, step 37); a step of generating a first added image by adding the first images by a first added number of images and generating a second added image by adding the second images by a second added number of images greater than the first added number of images (fig. 4C, steps 38e & 38g); and a step of measuring an overlay shift amount between the first layer and the second layer based on the first added image and the second added image (fig. 4c, step 38j).
Regarding claim 10, Yamamoto et al. disclose the overlay shift amount measurement method according to claim 9, further comprising: a step of performing a matching process between a first template image and the first added image and performing a matching process between a second template image and the second added image (‘First, a position 151 in the added image 146 for lower-layer pattern that coincides with the template 70 is calculated … Further, an image is cut out from the added image 136 for upper-layer pattern at a position corresponding to the cut out image 152 to create an image 153 having the same portion as that of the template 69.’ P 78), wherein the overlay shift amount measurement is performed according to results of the matching processes (‘The superposition misalignment amount is calculated, according to the following expressions, from the pixel-based center position 154 (Mx, My) of the upper-layer pattern, pixel-based center position 156 (Nx, Ny) of the lower-layer pattern, and the pixel size S.’ P 79).
Regarding claim 11, Yamamoto et al. disclose the overlay shift amount measurement method according to claim 9, wherein the first images are generated based on information of secondary electrons generated by irradiating the sample with the charged particle beams, and the second images are generated based on information of backscattered electrons generated by irradiating the sample with the charged particle beams (‘For example, for the upper-layer pattern, a signal from a secondary electron detector (SE detector) by which an edge portion is clearly imaged is used, while for the lower-layer pattern, a signal from a reflected electron detector (BSE detector) by which material contrast is easily obtained is used.’ P 50).
Regarding claim 12, Yamamoto et al. disclose the overlay shift amount measurement method according to claim 9, further comprising: a step of setting the first added number of images and the second added number of images (‘the number of repeated patterns to be added is calculated as follows. (number of additions) = (number of pitches in X-direction)×(number of pitches in Y-direction)×(target pattern in pitch).’ P 67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. as applied to claims 1 & 9 above, and further in view of the teachings of US 2015/0002652 (Takasugi et al.).
Regarding claims 5 & 13, Yamamoto et al. discloses the claimed invention except for setting what number of image of image is to be selected, among a plurality of captured images.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the system and method of Yamamoto et al. to include selection of specific images for adding from among the captured images so that only images taken after the sample has charging effects began to level out, avoiding the large drift amounts that occur in early images, an effect known at least to Takasugi et al. (‘FIG. 11 shows a graph of the drift amount and its approximation curve. When the drift is due to the influence of charging, a tendency is such that the drift amount is large immediately after the start of image acquisition and then gradually converges thereafter.’ P 90).
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. as applied to claims 1 & 9 above, and further in view of US 2019/027841 (Xiao).
Regarding claims 6 and 14, Yamamoto et al. disclose the claimed invention except for generating the added images by adding a plurality of images obtained by differentiating irradiation trajectories of the charged particle beams.  Xiao discloses a charged particle beam system and method for forming added images where the images are obtained by differentiating irradiation trajectories of the charged particle beams (fig. 3C, steps 354, 356, and 358).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the system and method of Yamamoto et al. to include the multi-directional scanning of Xiao to remove the effect of asymmetries, as disclosed in Xiao (‘In sum, e-beam patterns that scan in both +X and −X (east and west) directions or in both +Y and −Y (north and south) directions can be used to form combined symmetric target images for X and Y direction grating structures, respectively. The asymmetries in the two different images that were formed by the two directional, but symmetrical, scans may then be combined to form a symmetric image. The symmetric image may then be analyzed for accurate overlay (or other measurements, such as CD) determination.’ P 43).
Claim(s) 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. as applied to claims 1 & 9 above, and further in view of US 2015/0002652 (Takasugi et al.).
Regarding claims 7 & 15, Yamamoto et al. discloses the claimed invention except for adding images after drift correction for reducing an influence due to drift.  Takasugi et al. discloses a charged particle beam system and measurement method where images are added after drift correction (fig. 2, step S2011).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the system and method of Yamamoto et al. to include the drift correction of Takasugi et al. to reduce blur from drift, a problem with image integration disclosed in Takasugi et al. (‘For example, in the method where the target image is acquired by integrating the image signals obtained by high speed scan on a pixel by pixel basis (frame integration), if there is a drift during image integration due to a charge-up or the like of the sample, pixels with a displaced field of view would be integrated, resulting in the target image after integration being blurred in the drift direction.’ P 2).
Regarding claims 8 & 16, Yamamoto et al. in view of Takasugi et al. disclose the claimed invention except for generating a plurality of intermediate images by adding the second images for each third number of images smaller than the second added number of images, and the drift correction is performed according to a shift amount between the plurality of intermediate images.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the drift correction method of Takasugi et al. in this manner to reduce the computational complexity, as forming intermediate images and performing drift correction in this manner requires looping through the drift correction steps fewer times.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881